DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 36-52, in the reply filed on 6/7/2022 is acknowledged.  
The traversal is on the ground(s) that Thomas (US 2018/0078874), the reference relied upon in the restriction mailed 4/13/2022, fails to teach or suggest certain aspects of the common technical feature. Applicant’s arguments in the traversal are moot in view of the combinations of Mode (US 2,365,485) and Bayze (US 3,678,658) and, alternatively, Mode and DeLisio et al. (US 3,695,004) which render independent claim 36, and thus the common technical feature, obvious. See 103 rejections below for details. Because the common technical feature is rendered obvious by the combinations of Mode and Bayze and, alternatively, Mode and DeLisio, it does not make a contribution over the prior art, and the claims are subject to restriction.
The requirement is still deemed proper and is therefore made FINAL.
	
Claims 53-55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/7/2022.

Specification
The disclosure is objected to because of the following informalities: 
Objection 1: The term “fog-condenser” is used through the specification. Said term should be amended to recite --fog condenser--. The inclusion of the hyphen between “fog” and “condenser” is grammatically unnecessary, if not outright erroneous. Thus, said hyphen should be removed.
Objection 2: The term “fog-precipitator” is used through the specification. Said term should be amended to recite --fog precipitator--. The inclusion of the hyphen between “fog” and “precipitator” is grammatically unnecessary, if not outright erroneous. Thus, said hyphen should be removed.
Objection 3: The term “mixing squirt” is used several times in the specification, i.e. on Page 8. The specification uses the term “squirt” as a noun to refer to a particular structural element. This usage of the term “squirt” is non-standard, as the word “squirt” is typically used as a verb (as in “to squirt”) to describe an action of projecting a stream of fluid, usually liquid, usually in a short burst or bursts. While “squirt” can be used as a noun in common English to refer to a projection of fluid, usually in a short burst, or to a person of short stature (often pejoratively), such usages are clearly divergent from the manner in which said word is used in the specification. There is no art-recognized usage of the word “squirt” to refer to a particular structure. Furthermore, in the context of plain English, the usage of the term “squirt” to refer to a device which squirts (i.e. projects a stream of fluid) is, at least, extremely atypical. Furthermore, such a usage of the term “squirt”, frankly, does not sound good, especially in the context of a patent specification.
It is Examiner’s understanding that Applicant is using the term “squirt” on page 8 of the specification to refer to a nozzle of some sort, e.g. the “injector” 248 disclosed later in the specification. 
To overcome this objection, Applicant should amend the specification to recite “injector” in place of the term “squirt”. Examiner considers the usage of the term “squirt” to be a result of an inadvertent error. Therefore, replacing the term “squirt” with “injector” in the specification will not be considered to be an addition of new matter.
Objection 4: The specification recites “Heating elemnts” in line 3 of Page 20. This term should be corrected to recite --Heating elements--.
Objection 5: The word “weighting”, e.g. as in weighting, is used throughout the specification. 
The word “weighting” refers to the act of adding weight to an element and/or to the act of distributing weight across different portions of an element. Alternatively, “weighting” refers to allocation of portions of something among a plurality of elements.
A review of Applicant’s disclosure indicates that Applicant is erroneously using the word “weighting” to mean --weighing--, i.e. the act of measuring something’s weight.
To overcome this objection, Applicant should amend the specification by replacing all instances of “weighting” with --weighing--. Examiner notes that the usage of the term “weighting” throughout the claims in the specification is considered to be the result of an inadvertent error. Therefore, amendments replacing “weighting” with --weighing-- will not be considered to be additions of new matter.  
Appropriate correction is required.

Claim Interpretation
The term “smoke” as recited in claim 36, i.e. as in the “smoke trap chamber” has been interpreted as referring to smoke in the true sense (i.e. a gas having a visible suspension of solids therein and produced by the combustion of some substance) and/or to a vapor (i.e. a gaseous mixture not having suspended solids produced by the combustion of some substance). Support for this interpretation can be found in Applicant’s specification, which discloses “In accordance with the disclosed technique there is thus provided a vapor/smoke ("smoke") capturing "trap" system featuring a smoke chamber trap for precipitating the smoke dispersed in the chamber,” (Page 5 Lines 2-4), and in dependent claim 43, which recites “a heating arrangement for continuously burning and/or vaporizing plant matter for producing said fresh smoke,” (lines 2-3). 
To be clear the above cited portions of Applicant’s specification and claims carry the implication that the term “smoke” is used in the context of the present application to refer either to smoke in the true sense or to a vapor, e.g. a gaseous mixture that is formed by merely vaporizing (i.e. without burning) a material.

The term “lower smog portion” as recited in element (I) of claim 36 is understood to refer to a portion of the claimed smoke trap chamber (“smoke chamber trap”) which contains a relatively high concentration of the claimed “fog-sized droplets”. The usage of the term “smog” in the claimed “lower smog portion” is understood to be included merely as an identifier so as to clearly and conveniently distinguish the said portion from the “upper clear portion”. The usage of the term “smog” in referencing the “lower smog portion” is treated as not further limiting the scope of the “lower smog portion” beyond the already explicit requirement that said portion include “fog-sized droplets of said liquid solvent into which smoke is introduced”.

The term “upper clear portion” in element (II) of claim 36 is understood to refer to a portion of the claimed smoke trap chamber (“smoke chamber trap”) which contains a relatively low concentration of the claimed “fog-sized droplets”, i.e. relative to the “lower smog portion”. The usage of the term “clear” in the claimed “upper clear portion” is understood to be included merely as an identifier so as to clearly and conveniently distinguish the said portion from the “lower smog portion”. The usage of the term “clear” in referencing the “upper clear portion” is treated as not further limiting the scope of the “upper clear portion” beyond the already explicit requirement that said portion be one in which “the concentration of said smoke and said droplets is decreased, [relative to] their concentration in said smog portion”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “heating arrangement” in claim 43, the “weighting [weighing?] means” in claim 43, the “optical means for qualitative or quantitative measurement of dissolved components” in claim 50, and the “internal conduit residue collection cleansing mechanism” in claim 51.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “heating arrangement” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “arrangement” coupled with functional language “heating” and “for continuously burning and/or vaporizing matter for producing said fresh smoke” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
It is noted that claim 43 specifies that the heating arrangement comprises a “weighting means”. Said “weighting means” was presumably intended as a --weighing means-- i.e. a means for weighing material. Regardless, neither a weighting means or a weighting means represent sufficient structure for the functions of heating continuously burning and/or vaporizing matter for producing said fresh smoke.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 43-45 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “Heating elemnts 312 represent a heating arrangement for continuously burning and/or vaporizing matter for producing the fresh smoke for admission into smoke conveying conduit 306,” (Page 20 Lines 3-5).
Accordingly, the claimed “heating arrangement” has been interpreted as heating elements, i.e. heaters, as well as equivalents thereof.
Note: Typically, the term “heating elements”, being comprised of the generic placeholder “elements” coupled with functional language “heating” is treated as means plus function language invoking 112(f). Although there is no additional structure recited in the specification corresponding to the disclosed “heating elements”, a person having ordinary skill in the art would recognize the corresponding structure for said “heating elements” as being heaters of some sort. Therefore, the claimed “heating arrangement” can be properly interpreted under 112(f).

Claim limitation “weighting means”, presumably intended to be --weighing means-- has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “weighting” (presumably intended as weighing) and “for weighting [weighing] said matter for producing said fresh smoke for admission into said smoke conveying conduit.” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 43-45 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification has failed to uncover any corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. However, a person having ordinary skill in the art would recognize the corresponding structure for the weighting (weighing means) as being a scale of some sort. 
Accordingly, the claimed “weighting means” (i.e. weighing means) has been interpreted as a scale, as well as equivalents thereof.

Claim limitation “optical means for qualitative or quantitative measurement of dissolved components” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for qualitative or quantitative measurement of dissolved components” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
The term “optical” can be considered to impart a minimal amount of structure onto said “optical means for qualitative or quantitative measurement of dissolved components”. However, said structure is extremely minimal, as every measuring means which comprises a visual display (including analogue visual displays) could be considered to be an “optical means” for qualitative or quantitative measurement. The term “optical” does not impart sufficient structure to achieve the function of “qualitative or quantitative measurement of dissolved components”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 50 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “and optical means for qualitative or quantitative measurement of dissolved components (e.g., FT-IR or similar integrated detector and analysis system for in- process quantitative measurements of the compounds dissolved in the liquid),” (page 18). 
Accordingly, the claimed “optical means for qualitative or quantitative measurement of dissolved components” has been interpreted as a Fourier-transform infrared spectrometer, as well as equivalents thereof.

Claim limitation “internal conduit residue collection cleansing mechanism” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mechanism” coupled with functional language “internal conduit residue collection cleansing” and “operative for washing said conduits with said liquid solvent for releasing smoke adhered to the sides of said conduits and circulating said liquid solvent with the released smoke through said conduits” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 51 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification has failed to uncover any corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
Accordingly, the claimed “internal conduit residue collection cleansing mechanism” has been rejected under 112(b). See 112(b) rejections below for details.

Claim Objections
The claims are object to because they are replete with informalities and grammatical errors. The errors discovered by Examiner have been identified below. Regardless, Applicant is encouraged to conduct their own review of the claims to ensure there are no further grammatical errors therein.
With regard to claim 36: In line 1, Applicant should amend the term “Smoke capturing… system” to recite --A smoke capturing system--.
With regard to claim 36: In line 12, the term “fog-condenser” should be amended to recite --fog condenser--. The inclusion of the hyphen between “fog” and “condenser” is grammatically unnecessary, if not outright erroneous. Thus, said hyphen should be removed.
With regard to claim 36: In line 16, “said smoke at said smog portion” should be amended to recite --said smoke in said smog portion--.
Claim 36 recites “(III) a fog-condenser disposed between said smog portion and said clear portion for precipitating said fog droplets in said smog portion into said pool;” in lines 12-13. In the interest of improving clarity and readability, said limitation should be amended to recite --(III) a fog [[-]]condenser disposed between said smog portion and said clear portion, wherein said fog condenser is configured to [[for ]]precipitate[[ing]] said fog droplets in said smog portion into said pool--.
With regard to claim 37: In line 1, Applicant should amend the term “Smoke capturing system” to recite --The smoke capturing system--.
With regard to claim 37: In line 2, “liquid solvent preliminary mixing circulator” should be amended to recite --a liquid solvent preliminary mixing circulator--.
With regard to claim 37: The comma following “liquid solvent preliminary mixing circulator” should be deleted.
Claim 38 is replete with grammatical errors. To overcome this objection, Applicant should amend claim 38 as follows.
38. (currently amended) Smoke capturing system according to Claim 36, wherein said fine mist generator comprises:
(a) a fixed bottom element emerging upward from the bottom floor of said pool, comprising a first head disposed above the liquid level of said solvent in said reservoir, said first head is positioned at a first distance from the bottom of said floor, said first head comprises an inlet-opening through which a jet stream of said closed loop gas circulator is continuously injected into said smog portion;
(b) an upper element, either stationary or movable, partially immersed in said reservoir of liquid solvent, said upper element comprises a second head comprising an outlet- opening disposed in the path of said jet stream, said second head is positioned at a second distance from the bottom of said floor, said second distance is greater than said first distance such that a gap is disposed between said fixed bottom element and said upper element, said gap operative to creates a negative-pressure upon streaming, and an injector fitted onto said outlet-opening through which said jet stream is continuously spurting prior to entering said smog portion, and
(c) a surface positioned in front of said injector of said upper element for enhancing smoke association or dissolution in said liquid solvent by breaking down the droplets of said jet stream upon hitting said surface into tiny fog-sized liquid droplets and smoked derived droplets and particles.
Appropriate correction is required.
With regard to claim 38: In line 5, amend “said first head is positioned” to recite --said first head positioned--.
With regard to claim 38: In line 6, amend “said first head comprises” to recite --said first head comprising--.
With regard to claim 38: In line 9, amend “said upper element comprises” to recite --said upper element comprising--.
With regard to claim 38: In line 10, amend “said second head is positioned” to recite --said second head is positioned--.
With regard to claim 38: In line 11, amend “said second distance is greater” to recite --said second distance greater--.
With regard to claim 38: In line 13, amend “said gap operative to creates” to recite --said gap operative to create--.
With regard to claim 38: In line 13, amend “negative-pressure” to recite --negative pressure--.
With regard to claim 39: In line 1, Applicant should amend the term “Smoke capturing system” to recite --The smoke capturing system--.
With regard to claim 39: In Line 2, “said first head and second head” should be amended to recite --said first head and said second head--. 
With regard to claim 40: In line 1, Applicant should amend the term “Smoke capturing system” to recite --The smoke capturing system--.
With regard to claim 40: In the interest of clarity and readability, “wherein said jet stream comprises gas with smoke and solvent droplets” should be amended to recite -- wherein said jet stream comprises gas containing smoke and solvent droplets--.
With regard to claim 41: In line 1, Applicant should amend the term “Smoke capturing system” to recite --The smoke capturing system--.
With regard to claim 41: In line 2, “100 micrometer” should be amended to recite --100 micrometers--.
With regard to claim 41: In line 3, “2 micrometer” should be amended to recite --2 micrometers--
With regard to claim 42: In line 1, Applicant should amend the term “Smoke capturing system” to recite --The smoke capturing system--.
With regard to claim 43: In line 1, Applicant should amend the term “Smoke capturing system” to recite --The smoke capturing system--.
With regard to claim 43: In line 2, insert the word --wherein-- after “said fresh smoke,” and before “said heating arrangement comprises”.
With regard to claim 43: In line 2, insert the word --a-- after “said heating arrangement comprises” and before “weighting means”.
With regard to claim 44: In line 1, Applicant should amend the term “Smoke capturing system” to recite --The smoke capturing system--.
With regard to claim 45: In line 1, Applicant should amend the term “Smoke capturing system” to recite --The smoke capturing system--.
With regard to claim 46: In line 1, Applicant should amend the term “Smoke capturing system” to recite --The smoke capturing system--.
With regard to claim 46: In line 12, the term “fog-condenser” should be amended to recite --fog condenser--. The inclusion of the hyphen between “fog” and “condenser” is grammatically unnecessary, if not outright erroneous. Thus, said hyphen should be removed.
With regard to claim 47: In line 1, Applicant should amend the term “Smoke capturing system” to recite --The smoke capturing system--.
With regard to claim 47: In line 2, “at least one selected from the list consisting of:” should be amended to recite --at least one solvent selected from the list consisting of:” 
With regard to claim 48: In line 1, Applicant should amend the term “Smoke capturing system” to recite --The smoke capturing system--.
Claim 48 recites “at least one sprayer connected to said smoke conduit and/or to a liquid solvent conduit for mixing the smoke and liquid traversing said sprayer.” In the interest of improving clarity and readability, said limitation should be amended to recite --at least one sprayer connected to said smoke conduit and/or to a liquid solvent conduit, wherein the at least one sprayer is configured to mix
With regard to claim 49: In line 1, Applicant should amend the term “Smoke capturing system” to recite --The smoke capturing system--.
With regard to claim 50: In line 1, Applicant should amend the term “Smoke capturing system” to recite --The smoke capturing system--.
With regard to claim 50: In lines 2-3, “said parameters comprising at least one selected from the liquid consisting of:” should be amended to recite --said parameters comprising at least one parameter selected from the liquid consisting of:--
With regard to claim 51: In line 1, Applicant should amend the term “Smoke capturing system” to recite --The smoke capturing system--.
With regard to claim 52: In line 1, Applicant should amend the term “Smoke capturing system” to recite --The smoke capturing system--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 36-52 are replete with indefinite language. Issues of indefiniteness are identified below. However, Applicant is encouraged to conduct their own review of the claims to ensure that the claims contain no further issues of indefiniteness. 
Claim 36 recites “Smoke capturing (trap-) system” in line 1. It is unclear how, if at all, the term (trap-) limits the scope of the claim.
In particular, the term “trap-“ is included in parenthesis. It is unclear if any limitation recited in parenthesis should be treated as optional or required.
Furthermore, the inclusion of the hyphen following “trap” is puzzling to Examiner. This hyphen is understood not to be a strike through, as it has been carried over from original claim 1 as filed on 4/24/2020.
Examiner notes that, regardless of the parenthesis, the smoke capturing system of claim 1 would have the same scope if it were titled --a smoke capturing trap system--. On the other hand, Examiner would find the term --smoke capturing trap-system-- to be at least objectionable. Examiner’s At the very least the inclusion of a hyphen between “trap” and “system” is grammatically unnecessary, if not outright erroneous. Furthermore, Examiner would consider rejecting the term --trap-system-- under 112(b), as he is concerned that --trap-system-- may form a new word that could be construed as having a meaning different than that of the term --trap system--.
Claim 36 recites “a smoke chamber trap” in line 5. It appears that Applicant intended to recite a --a smoke trap chamber--, as Applicant later references this element using the term “chamber” rather than with the term --trap--. 
Furthermore, the actual meaning of the term “smoke chamber trap” is different than Applicant’s apparent intentions. Examiner understands that Applicant intends for the “smoke chamber trap” to be a chamber for trapping smoke. However, the term “smoke chamber trap” actually references either 1) a trap for a smoke chamber or 2) a trap of a smoke chamber. 
Applicant should amend claim 36 to recite --a smoke trap chamber-- rather than “a smoke chamber trap”.
Claim 36 recites --fog-sized droplets-- in line 7. The scope of “fog-sized droplets” is unclear as, to the best of examiner’s knowledge there is no art-recognized range of droplet sizes which be considered by one of ordinary skill in the art to be “fog-sized”. Furthermore, fog particles can presumably have a range of sizes depending on a variety of factors and conditions. Therefore, a person having ordinary skill in the art would be unable to reasonably ascertain what droplets would or would not be “fog-sized”.
For the purposes of examination, the term “fog-sized droplets” has been interpreted broadly.
To overcome this rejection, Applicant should amend the claims to recite merely --droplets-- rather than “fog-sized droplets”.
Claim 36 recites the limitation "the concentration of said smoke and said droplets " in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites “fog-condenser disposed between the lower smog portion and the upper clear portion of the gas filled portion, thereby decreasing the concentration of the smoke and the fog-sized droplets in the clear portion”. The scope of the claimed “fog-condenser” is unclear, as it is unclear whether or not said “fog-condenser” is actually a “condenser” in the art-recognized sense of the term. In other words, it is unclear if said “fog-condenser” is actually a device which affects any actual condensation, condensation being the conversion of a gas or vapor into a liquid.
 The term “condenser” is a common art recognized term which refers to a device which affects the condensation (conversion) of a gas or vapor into a liquid. However, claim 36 states that the fog-condenser is configured for “precipitating said fog droplets”, suggesting that the condenser, rather than performing condensation, is acting to remove the fog droplets from suspension in the gas flowing through the device. Dependent claim 46 does seem to state that the fog condenser is for “urging condensation of said fog-sized droplets”. However, “urging condensation” is different than “condensing”. For instance, one could “urge condensation” of a substance without actually condensing something, e.g. by cooling said substance closer to its condensation point. 
Even if the condenser is to be treated as --condensing the fog-sized droplets--, it is unclear what that would even mean in the context of the claim. A review of Applicant’s specification indicates that the fog-sized droplets are formed by the claimed “fine mist generator”, suggesting that the droplets have already been formed prior to their interaction with the condenser. The fog sized droplets, being “droplets”, are understood to be a liquid. It is unclear what it means in the context of the present Application to condense something which is already a liquid.
In addition, Examiner is concerned that the term “fog-condenser”, which appears to be a grammatically erroneous version of the term --fog condenser--, is actually a new word which could be construed as having a different meaning than that of --fog condenser--.
For the purposes of Examination, the claimed “fog-condenser” has been interpreted broadly as being an element which removes fog (i.e. droplets, mist, etc.) from suspension in a gas, wherein the condenser does not necessarily carry out any actual condensing (i.e. conversion of vapor/gas into liquid).
Claim 36 recites “a fine mist generator for streaming a jet of fog-sized droplets of said liquid solvent mixed with said smoke” in lines 15-16. It is unclear whether or not said “fine mist generator” is responsible for the formation of the claimed “fog-sized droplets”. Based on a review of Applicant’s specification, the fine mist generator does indeed form the fog-sized droplets. However, the fact that said “fine mist generator” is called such suggest that it forms a --fine mist-- rather than “fog-sized droplets”. Assuming that the “fine mist generator” is responsible for forming the fog-sized droplets, calling said element a “fine mist generator” gives off the mistaken impression that it is not responsible for forming the fog-sized droplets.
For the purposes of Examination, the “fine mist generator” has been interpreted as being responsible for forming the fog-sized droplets.
To overcome this rejection Applicant should either 1) rename the “fine mist generator”, e.g. as --a droplet generator-- or the like, or 2) amend element (3) of claim 1 to clearly specify that the “fine mist generator” forms the “fog-sized droplets”.
Claim 36 recites the limitation “said fog droplets" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
There is sufficient antecedent basis for --said fog-sized droplets--, but not “said fog droplets”. 
Claims 37-52 are rejected due to their dependency on indefinite claim 36.
Claim 37 recites the limitation "said solvent drawn from said reservoir" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Applicant should amend “said solvent drawn from said reservoir” to recite --solvent drawn from said reservoir--.
Claim 38 recites the limitation "the bottom floor of said pool" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Applicant should amend this limitation to recite --a bottom floor of said pool--.
Claim 38 recites the limitation "the liquid level" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Applicant should amend this limitation to recite --a liquid level--.
Claim 38 recites the limitation "the bottom of said floor" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Applicant should amend “the bottom of said floor” to recite --said bottom floor--.
Claim 38 recites the limitation "the path of said jet stream" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites “said gap operative to creates a negative-pressure upon streaming,” in lines 13-14. It is unclear what “streaming” means in this limitation. It is also unclear what is undergoing said streaming, i.e. it is unclear what it is that is being “streamed”.
Applicant should amend claim 38 to clarify what is meant by “streaming” as well as what is being streamed as appropriate. 
Claim 38 recites --tiny fog-sized liquid droplets-- in line 18. The scope of “fog-sized liquid droplets” is unclear as, to the best of examiner’s knowledge there is no art-recognized range of droplet sizes which be considered by one of ordinary skill in the art to be “fog-sized”. Furthermore, fog particles can presumably have a range of sizes depending on a variety of factors and conditions. Therefore, a person having ordinary skill in the art would be unable to reasonably ascertain what droplets would or would not be “fog-sized”.
In addition, it is unclear what is required of a droplet for it to be considered tiny, let alone tiny and fog-sized.
For the purposes of examination, the term “tiny fog-sized liquid droplets” has been interpreted broadly.
To overcome this rejection, Applicant should amend the claims to recite merely --droplets-- rather than “fog-sized droplets”.
Claim 41 recites --fog-sized droplets-- in lines 1-2. The scope of “fog-sized droplets” is unclear as, to the best of examiner’s knowledge there is no art-recognized range of droplet sizes which be considered by one of ordinary skill in the art to be “fog-sized”. Furthermore, fog particles can presumably have a range of sizes depending on a variety of factors and conditions. Therefore, a person having ordinary skill in the art would be unable to reasonably ascertain what droplets would or would not be “fog-sized”.
For the purposes of examination, the term “fog-sized droplets” has been interpreted broadly.
To overcome this rejection, Applicant should amend the claims to recite merely --droplets-- rather than “fog-sized droplets”.
Claim 42 recites the limitation "the diameter of said injector" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 42 recites the limitation "the pressure of said jet stream of gas with smoke and solvent droplets" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 42 recites the limitation "said jet stream of gas with smoke and solvent droplets" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 42 recites “the diameter of said injector is either constant, or varied for correspondingly varying the pressure of said jet stream of gas with smoke and solvent droplets,” in lines 1-3. Regardless of the antecedence basis issues discussed above, this limitation is unclear as written.
Presumably, Applicant intended for this limitation to recite --wherein a dimeter of said injector is either constant or variable, wherein, when the diameter of the injector is variable, said diameter may be varied so as to vary a pressure of the jet stream.--
Applicant should amend claim 42 to clarify as appropriate. 
Claim 43 recites “said heating arrangement comprises weighting means for weighting said matter for producing said fresh smoke for admission into said smoke conveying conduit,” in lines 3-4. The scope of the claimed “weighting means for weighting said matter” renders the claim indefinite, as said limitation uses the word “weighting” in a manner inconsistent with standard meaning. 
The word “weighting” refers to the act of adding weight to an element and/or to the act of distributing weight across different portions of an element. Alternatively, “weighting” refers to allocation of portions of something among a plurality of elements.
A review of Applicant’s disclosure indicates that Applicant is erroneously using the word “weighting” to mean --weighing--, i.e. the act of measuring something’s weight.
Therefore, for the purposes of examination, the term “weighting” as used across the entirety of Applicant’s disclosure has been is interpreted meaning --weighing--.
To overcome this rejection, Applicant should amend the claims by replacing all instances of “weighting” with --weighing--. Examiner notes that the usage of the term “weighting” throughout the claims in the specification is considered to be the result of an inadvertent error. Therefore, amendments replacing “weighting” with --weighing-- will not be considered to be additions of new matter.
Claim 44 recites “said heating arrangement is configured to heat said matter at a temperature pre-set at or lower than 230°C, or a temperature which may cause a spontaneous combustion or ignition of the matter, or a spontaneous further increase in temperature,” (emphasis added). 
It is unclear what would constitute a spontaneous further increase in temperature aside from combustion or ignition of the matter. Considering that said spontaneous further increase in temperature is listed in the alternative to combustion or ignition of the matter, it is clear that said spontaneous further increase in temperature is not intended to be combustion or ignition of the matter.
Would not merely continuing to heat the matter with the heating arrangement past the temperature pre-set constitute a “spontaneous further increase in temperature”? Once initial heating is started, further temperature increases would occur without operator input, and therefore, could fairly be considered “spontaneous”.
Applicant should amend claim 44 to clarify the scope thereof as appropriate. 
Note: Although it is not relevant to this particular rejection, the fact that claim 44 implies that combustion may not take place servers as a further indication 
Claim 43 recites the limitation "said matter for producing said fresh smoke for admission into said smoke conveying conduit" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
There is sufficient antecedent basis for “said matter for producing said fresh smoke” but not for “said matter for producing said fresh smoke for admission into said smoke conveying conduit”. Thus, to overcome this rejection, Applicant should amend “said matter for producing said fresh smoke for admission into said smoke conveying conduit” in line 4 of claim 43 to recite -- said matter for producing said fresh smoke--.
Claim 45 recites “wherein said heating arrangement is locked and is operable with a code interface for preventing improper function.” 
It is unclear what it means for the heating arrangement to be locked, as there is no recitation in claim 45, or any claim upon which depends, that indicates the claimed heating arrangement to have a door or access panel, or anything else which could be locked, nor is there any indication that the heating arrangement is sealed within some sort of enclosure that could be locked. Furthermore, there is no indication that the claimed heating arrangement has a “lockable” computer control interface.
This brings us to the recitation of “a code interface for preventing improper function”. The term “code interface” is not an art recognize term and has no clear meaning. Thus, it is unclear what the term “code interface” actually is. Furthermore, because it is unclear what the “code interface” is, it is also unclear how it would prevent “improper functioning”. Additionally, the term “improper functioning” is so broad as to impose no meaningful limitation upon the code interface and/or the locking of the heating arrangement.
For the purposes of examination, claim 45 has been interpreted broadly. Examiner notes that claim 45 as written can be fairly interpreted as requiring that the “heat arrangement” be locked within an enclosure (e.g. a locker, shed, or even a mere fenced-off area), wherein said enclosure is secured with a mechanical combination padlock (which constitutes a “code interface”) to deter unauthorized use (which can be fairly considered “improper functioning”).  
Applicant should amend claim 45 to clarify the scope thereof as appropriate.
Claim 46 recites limitations pertaining to the “fog-condenser”. As discussed in the rejections of claim 36 above, the scope of the claimed “fog-condenser” is indefinite. Applicant should ensure that amendments to the “fog-condenser” in claim 36 be reflected in claim 46 if necessary. 
Claim 48 recites the limitation "said smoke conduit" in line 2.  The antecedent basis for this limitation in the claim is unclear.
Presumably, Applicant is referring to the “smoke conveying conduit” introduced in claim 36.
To overcome this rejection, Applicant should amend claim 48 to recite --said smoke conveying conduit-- in place of “said smoke conduit”.
Claim 48 recites “at least one sprayer connected to said smoke conduit and/or to a liquid solvent conduit for mixing the smoke and liquid traversing said sprayer,” (emphasis added). The use of “and/or” in this limitation is clearly improper, as if the sprayer were merely connected to “a liquid solvent conduit” and not to “the smoke [conveying] conduit” it would be unable to mix the smoke and liquid as claimed.
Claim 48 recites the limitation "the smoke and liquid traversing said sprayer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
To overcome this rejection, Applicant should amend claim 48 to recite --smoke and liquid traversing said sprayer-- in place of “the smoke and liquid traversing said sprayer".
Claim 49 recites “a mixing squirt” in line 3. This limitation uses the term “squirt” as a noun to refer to a particular structural element. This usage of the term “squirt” is non-standard, as the word “squirt” is typically used as a verb (as in “to squirt”) to describe an action of projecting a stream of fluid, usually liquid, usually in a short burst or bursts. While “squirt” can be used as a noun in common English to refer to a projection of fluid, usually in a short burst, or to a person of short stature (often pejoratively), such usages are clearly divergent from the manner in which said word is used in claim 49. There is no art-recognized usage of the word “squirt” to refer to a particular structure. Furthermore, in the context of plain English, the usage of the term “squirt” to refer to a device which squirts (i.e. projects a stream of fluid) is, at least, extremely atypical. Furthermore, such a usage of the term “squirt”, frankly, does not sound good, especially in the context of a patent claim.
It is Examiner’s understanding that Applicant is using the term “squirt” in claim 49 to refer to a nozzle of some sort, e.g. the “injector” 248 disclosed in the specification. Therefore, the claimed “squirt” has been interpreted as a nozzle, e.g. an injector, for the purposes of Examination.
To overcome this rejection, Applicant should amend claim 49 to recite “injector” in place of the term “squirt”.
With regard to claim 49: The term “increased pressure” in claim 29 is a relative term which renders the claim indefinite. The term “increased pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, the issue is that claim 49 fails to define relative to what the pressure is “increased”.
For the purposes of examination, “increased pressure” has been interpreted broadly.
Applicant should amend claim 49 to clarify as appropriate.
Claim 49 recites the limitation "the stream of smoke and liquid solvent" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 50 recites the limitation "the process" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 50 recites the limitation "the combustion chamber" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 50 recites the limitation "the degree of turbidity of said solvent for indicating the absorption level of smoke" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 50 recites the limitation "the absorption level of smoke" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
With regard to claim 51: Claim limitation “internal conduit residue collection cleansing mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. See 112(f) interpretations above for details. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the purposes of examination, the claimed “internal conduit residue collection cleansing mechanism” has been interpreted broadly.   
Claim 51 recites the limitation "said conduits" in bridging lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. 
There is sufficient antecedent basis for --the smoke conveying conduit--. However, said “smoke conveying conduit” is the only conduit recited in claim 51’s chain of dependency prior to the point where “said conduits” is recited. Thus, there is no antecedent basis for “said conduits”.
For the purposes of examination, “said conduits” has been interpreted as referring to the “smoke conveying conduit”.
Applicant should amend claim 51 to clarify this issue as appropriate. 
Claim 51 recites the limitation "said solvent for releasing smoke adhered to the sides of said conduits" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
There is sufficient antecedent basis for "said solvent” but not for "said solvent for releasing smoke adhered to the sides of said conduits". Presumably, Applicant intended for this limitation to capture something to the effect of --said solvent in order to release smoke adhered to the sides of said conduits--.
Applicant should amend claim 51 to clarify as appropriate. 
Claim 51 recites the limitation "the sides of said conduits" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Applicant should amend claim 51 to clarify this issue as appropriate. 
Claim 51 recites the limitation "said solvent with the released smoke through said conduits" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
To overcome this rejection, Applicant should amend claim 51 to recite --solvent with the released some through said conduits-- in place of “said solvent with the released smoke through said conduits".
Claim 51 recites “an internal conduit residue collection cleansing mechanism operative for washing said conduits with said liquid solvent for releasing smoke adhered to the sides of said conduits and circulating said liquid solvent with the released smoke through said conduits,” (emphasis added). It is unclear what Applicant means by the term “smoke” in the context of this claim.
As discussed in the claim interpretation section above, the term “smoke” as recited in the claims, i.e. as in the “smoke trap chamber” has been interpreted as referring to smoke in the true sense (i.e. a gas having a visible suspension of solids therein and produced by the combustion of some substance) and/or to a vapor (i.e. a gaseous mixture not having suspended solids produced by the combustion of some substance). See “Claim Interpretations” above for details.
However, this is clearly not how Applicant has used the term “smoke” in claim 51. Claim 51 recites “smoke” that is adhered to the sides of said conduits and “smoke” that is circulated with a liquid solvent. Said “smoke” being adhered to a solid surface and then, presumably, contained in a liquid mixture, is clearly not a gaseous mixture of any sort.
For the purposes of examination, the smoke in claim 51 has been interpreted as being residue or particles that had been at one point (i.e. prior to being deposited on the inner surfaces of the conduit) been a component of smoke.
 Applicant should amend claim 51 to clarify what is meant by “smoke”. Preferably, Applicant will amend the claims to use a different term than smoke, as the use of “smoke” as presently recited in claim 51 will inevitably result in Applicant’s claims using “smoke” in an inconsistent manner in order to refer to multiple different things.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 36, 41, 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mode (US 2,365,485) in view of Bayze (US 3,678,658).
With regard to claim 36: Mode teaches a gas cleaning system (Page 1 Left Column Lines 1-20, Page 1 Right Column Lines 45-55), the system comprising:
(a) a trap chamber or “chamber trap” (tower) 3 for precipitating particles from a gas in said chamber (Figure 1, Page 1 Right Column Line 45-Page 2 Left Column Line 30), the chamber comprising:
(1) a bottom pool (body of liquid) 2 for containing a reservoir of a liquid solvent (Figure 1, Page 1 Right Column Line 45-Page 2 Left Column Line 30).
(2) a gas filled portion, i.e. the portion of the chamber 3 above the pool 2 (Figure 1, Page 1 Right Column Line 45-Page 2 Left Column Line 30), the gas filled portion comprising:
(I) A lower smog portion, i.e. the portion positioned above spray drums 4 and 8 and below trough 10, said lower smog portion containing fog-sized droplets (finely atomized spray or mist) into which the gas is introduced (Figure 1, Page 1 Right Column Line 45-Page 2 Left Column Line 30).
(II) An upper clear portion, i.e. the portion above Raschig ring layer 18 and containing outlets 21, in which the concentration of said particles within said gas and said droplets is decreased respective of (i.e. relative to) their concentration in said smog portion (Figure 1, Page 1 Right Column Line 45-Page 2 Left Column Line 55).
And (III) a fog-condenser comprised of perforated pipes 15 disposed between said smog portion and said clear portion, the fog-condenser being configured for precipitating said fog-sized droplets in said smog portion into said pool (Figure 1, Page 1 Right Column Line 45-Page 2 Left Column Line 55).
(3) A fine mist generator comprised of spray drums 4 and 8 and gas inlet 1 for streaming a jet of fog-sized droplets (finely atomized spray or mist) of said liquid solvent mixed with said gas (particle laden gas) toward a concentration of said gas (particle laden gas) at said smog portion (Figure 1, Page 1 Right Column Line 45-Page 2 Left Column Line 55).
Although it is not explicitly taught, it is understood that Mode comprises (b) a gas circulator for withdrawing gas from said clear portion, i.e. through outlets 21, as evidenced by the fact that gas is withdrawn from said clear portion via outlets 21 (Figure 1, Page 1 Right Column Line 45-Page 2 Left Column Line 55).
Although it is not explicitly taught, it is understood that Mode comprises (c) a gas conveying conduit for conveying fresh gas to be cleaned into the system, i.e. through inlet 1, as evidenced by the fact that fresh gas to be cleaned is supplied into the system via inlet 1 (Figure 1, Page 1 Right Column Line 45-Page 2 Left Column Line 55).
Mode is silent to the system comprising a closed loop gas circulator for withdrawing said gas from the clear portion and recirculating said gas under pressure through said fine mist generator into said smog portion, and to the gas conveying conduit being configured to convey fresh gas to be treated into said gas circulator.
However, such arrangements are known in the art. For example, Bayze teaches a device for purifying combustion product exhaust gases before emitting said gases to the atmosphere (abstract), the device comprising a closed loop gas circulator (smoke recirculation duct) 11, and gas conveying conduit 11a for conveying fresh gas to be treated into the gas circulator 11, and a solid particle removal device (collector) 14 through which the gas circulator 11 circulates gas (Figure 1, Column 2 Lines 5-25). The gas circulator carries out the circulation of gases under pressure, i.e. under a low pressure (Figure 1, Column 2 Lines 5-25). Bayze teaches that the recirculation is carried out so as to ensure that the circulating gas is completely purified before being discharged to the atmosphere (Column 1 Lines 15-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Mode in view of Bayze by adding to Mode a closed loop gas circulator for withdrawing said gas from the clear portion and recirculating said gas under pressure (i.e. under a pressure at some level) through said fine mist generator into said smog portion (i.e. through the fine mist generator and into the smog portion via the gas inlet 1), and by adding a gas conveying conduit being configured to convey fresh gas to be treated into said gas circulator, in order to obtain a system which is capable of recirculating the gas being treated therein multiple times to ensure that said gas is completely cleaned of particles before discharge to the atmosphere. 
It is not explicitly taught that the gas cleaning system of modified Mode is a smoke capture system, that the trap chamber is a smoke trap chamber, that the gas conveying conduit is a smoke conveying conduit, and that the gas received and cleaned by the system of Mode is smoke. However, the language defining the claimed gas cleaning system as a system for capturing smoke, i.e. a “smoke capturing system”, the claimed trap chamber (“chamber trap”) as a chamber for trapping smoke, i.e. a smoke trap chamber (“smoke chamber trap”), and the claimed gas conveying conduit gas a conduit for conveying smoke, i.e. a “smoke conveying conduit”, merely serves to define the intended use of the claimed system in terms of the material to be worked upon. Recitations of intended use or manner of operating do not distinguish system claims from prior art systems capable of operation/use in the claimed manner (see MPEP 2114). Furthermore, recitations of material worked upon are generally non-limiting of apparatus claims (see MPEP 2115). The system of modified Mode is capable of receiving a gas laden with fine particles and cleaning said gas by trapping (separating) said fine particles from said gas (Mode: Page 1 Left Column Lines 1-20, Page 1 Right Column Lines 5-30, Page 1 Right Column Line 45-Page 2 Left Column Line 55). Smoke is understood to be a gas having fine particles entrained therein. Thus, it is understood that the system of modified Mode, and the trap chamber and gas conveying conduit thereof, are capable of receiving/conveying a smoke (or a gas comprising smoke) and cleaning said smoke (or gas comprising smoke) by trapping (separating) particles in said smoke. In view of the forgoing, the system of modified Mode qualifies as a smoke capture system, the trap chamber thereof qualifies as a smoke trap chamber, and the smoke conveying conduit thereof qualifies a smoke conveying conduit (see MPEP 2114 and 2115 for guidance). Furthermore, because the system of modified Mode is capable of working upon smoke as described above, modified Mode satisfies the functional claim langue in claim 36 defining the material worked upon as being smoke (see MPEP 2114 and 2115 for guidance).
With regard to claim 41: Mode is silent to the fog-sized droplets having a diameter in the range of 0.1 to 100 micrometers and/or an average diameter of about 2 micrometers.
However, the fog of modified Mode is taught to be “a finely atomized spray or mist” (Page 1 Right Column lines 45-55). This teaching would indicate to one of ordinary skill in the art that the diameter of the droplets of said fog are result effective variables, as said droplets would need to be suitably small in order to be considered “a finely atomized spray or mist” as is clearly desired by Mode. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Mode by optimizing the size (i.e. the diameter) of the droplets of fog in Mode, i.e. by configuring the device of Mode to produce fog droplets having a diameter of in the range of 0.1 to 100 micrometers and an average diameter of about 2 micrometers, in order to obtain a device which produces fog droplets in the size of “a finely atomized spray or mist” as desired by Mode.
With regard to claim 46: Modified Mode further comprises at least one pump 36 for pumping liquid solvent from said pool to said fog-condenser 15 for precipitating and/or urging condensation of said fog-sized droplets (Mode: Figure 1, Page 2 Left Column lines 1-30, Page 2 Right Column Lines 50-70).

Claim(s) 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mode in view of Bayze as applied to claim 36 above, and in further view of Yun (US 2008/0250933).
With regard to claim 47: Modified Mode does not explicitly teach that the liquid solvent comprises at least one selected from the list consisting of: ethanol; acetonitrile; propylene glycol; glycerol; water; methanol; organic solvent; and any combination thereof.{02762070.2}5Attorney Docket No.: 66903-3 aan
Mode does not explicitly identify what liquid is used as the solvent (washing liquid) therein. Thus, a person having ordinary skill in the art would be motivated to select a particular washing liquid for use. The use of water as a solvent (washing liquid) in devices like that of Mode is notoriously well-known in the art. So well known, that a person having ordinary skill in the art would not require an explicit suggestion that water be used as the solvent. Regardless, Yun teaches a device for removing particles (dust) from a gas stream wherein water is used as the solvent therein (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Mode in view of Yun by selecting water as the solvent, in order to perform the necessary task of selecting a particular liquid for use as the solvent (washing liquid), so as to obtain a predictably functional gas cleaning device. 

Claim(s) 37, 43-45, 48, 49, 51, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mode in view of Bayze as applied to claim 36 above, and in further view of DeLisio et al. (US 3,695,004), hereafter referred to as DeLisio.
With regard to claim 37: Modified Mode is silent to a liquid solvent preliminary mixing circulator for dispersing droplets of said solvent drawn from said reservoir into said gas circulator.
However, “liquid solvent preliminary mixing circulators” are well known in the art. For example, DeLisio teaches the inclusion of a “liquid solvent preliminary mixing circulator” (quench zone) 31 within the smoke conveying conduit (delivery duct) 12 thereof to lower the temperature of the gas flowing through the delivery duct 12 prior to it reaching the gas trap chamber (gas cleaning device) 10 (Figure 1, Column 4 Line 50-Column 5 Line 6). The “liquid solvent preliminary mixing circulator” disperses droplets of solvent into the gas circulator of DeLisio via the smoke conveying conduit 12 thereof (Figure 1, Column 4 Line 50-Column 5 Line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Mode in view of DeLisio by adding a liquid solvent preliminary mixing circulator for dispersing droplets of solvent into said gas circulator, in order to provide the device of Mode with a means of cooling the gas (smoke) before it enters the smoke trap chamber thereof.
Modified Mode remains silent to the Liquid solvent preliminary mixing circulator drawing solvent from the reservoir.
However, a person having ordinary skill in the art would recognize that the liquid solvent preliminary mixing circulator would need to draw its solvent from some location. Therefore, a person having ordinary skill in the art would be motivated to select a source from which to draw the solvent for the liquid solvent preliminary mixing circulator. A person having ordinary skill in the art would recognize that the reservoir is a suitable place from which to draw solvent to supply to the liquid solvent preliminary mixing circulator, as it represents a convenient source of solvent.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Mode by configuring the liquid solvent preliminary mixing circulator to draw solvent from the reservoir, in order to obtain a liquid solvent preliminary mixing circulator which is capable of receiving and dispensing solvent, i.e. by drawing said solvent from a conveniently located source thereof.
With regard to claim 43: Modified Mode is silent to a heating arrangement, i.e. a heater of some sort, for burning and/or vaporizing matter for producing fresh smoke.
	DeLisio teaches an incinerator 22, which constitutes a heating arrangement, i.e. a heater of some sort, for burning and/or vaporizing matter for producing fresh smoke (Figure 1, Column 3 Lines 5-25). A person having ordinary skill in the art would recognize that an incinerator can advantageously be used to dispose of waste material and produce heat energy therewith. A person having ordinary skill in the art would also recognize that the system of modified Mode could be coupled with an incinerator so as to clean the gas (smoke) issuing therefrom. 	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Mode in view of DeLisio by adding an incinerator, which qualifies as a heating arrangement, i.e. a heater of some sort, for burning and vaporizing matter for producing fresh smoke, in order to obtain a system which disposes of waste, thus producing heat energy, and which cleans gas (smoke) produced from the disposal of said waste.
	Modified Mode is silent to the heating arrangement (incinerator) comprising a weighing means for weighing matter introduced to the incinerator.
	However, a person having ordinary skill in the art would be well aware of the fact that an incinerator can only be fed with a certain amount of material at once. Feeding too much material will result in the incinerator malfunctioning due to overloading. Thus, a person having ordinary skill in the art would be motivated to provide the heating arrangement (incinerator) with a means of determine the amount of material fed thereto, i.e. in order to prevent overloading of said heating arrangement (incinerator).
	Weighing is a notoriously well-known method of determining an amount of material which is present. Furthermore, a person having ordinary skill in the art would be well aware that weighing requires the use of a weighing means, i.e. a scale of some sort.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Mode by adding a weighing means (i.e. a scale of some sort) for weighing the amount of material which is to be added to the heating arrangement (incinerator), in order to provide said incinerator with a means of determining the amount of material being fed thereto, so as to prevent overloading of said incinerator.
With regard to claim 44: Modified Mode is silent to said heating arrangement being configured to heat said matter at a temperature pre-set at or lower than 230°C, or a temperature which may cause a spontaneous combustion or ignition of the matter, or a spontaneous further increase in temperature.
	However, a person having ordinary skill in the art will recognize that the heating arrangement, i.e. the incinerator, will need to be heated to be capable of igniting the matter in order to function properly as an incinerator. A person having ordinary skill in the art would recognize that one way of igniting the matter is for the heating arrangement to heat it to a temperature which is sufficient to cause spontaneous combustion thereof.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Mode by configuring the heating arrangement (incinerator) to heat the matter to a temperature sufficient to cause spontaneous combustion or ignition of the matter, in order to obtain a heating arrangement (incinerator) which is capable of functioning as an incinerator as intended.
With regard to claim 45: Modified Mode is silent to said heating arrangement being locked and operable with a code interface for preventing improper functioning.
	As discussed above, said heating arrangement is an incinerator. A person having ordinary skill in the art would recognize that incinerators can be dangerous if operated improperly or with malicious intent.  Therefore, a person having ordinary skill in the art would have found it desirable to lock said heating arrangement (incinerator) of mode, e.g. inside a walled enclosure or building, and to make said heating arrangement operable (i.e. accessible) via a code interface (e.g. a combination lock or keypad) for preventing improper functioning (e.g. unauthorized use).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Mode by locking said heating arrangement (incinerator) of mode, e.g. inside a walled enclosure or building, and making said heating arrangement operable (i.e. accessible) via a code interface (e.g. a combination lock or keypad) for preventing improper functioning (e.g. unauthorized use), in order to obtain a heating arrangement which is less likely to be used improperly or maliciously.  
With regard to claim 48: Modified Mode is silent to at least one sprayer connected to said smoke conveying conduit to a liquid solvent conduit, wherein the at least one sprayer is configured to mix smoke and liquid traversing said sprayer.
However, the use of such sprayers is known in the art. For example, DeLisio teaches the inclusion of a sprayer positioned in (i.e. connected to) a quench zone 31 within the smoke conveying conduit (delivery duct) 12 thereof to lower the temperature of the gas flowing through the delivery duct 12 prior to it reaching the gas trap chamber (gas cleaning device) 10 (Figure 1, Column 4 Line 50-Column 5 Line 6). The sprayer is necessary connected to a liquid solvent conduit, as such a conduit is necessary to supply the liquid to the sprayer. Said sprayer mixes smoke (gas) and liquid traversing said conduit (Figure 1, Column 4 Line 50-Column 5 Line 6).
It would have been obvious to one of ordinary skill in the art before the effective fling date to further modify Mode in view of DeLisio by adding at least one sprayer connected to said smoke conveying conduit to a liquid solvent conduit, wherein the at least one sprayer is configured to mix smoke and liquid traversing said sprayer, in order to provide the device of DeLisio with a means of cooling the gas (smoke) flowing through the smoke conveying conduit prior to it entering the smoke trap chamber.
With regard to claim 49: Modified Mode further comprises a mixing chamber for enhancing mixing of gas in said liquid solvent, wherein said mixing chamber comprises a mixing “squirt” comprised of troughs 10 and inverted channel members 11, said mixing squirt comprises multiple apertures through which a stream of gas and liquid solvent passes, said apertures being formed by gaps between the troughs 10 and inverted channel members 11 (Mode: Figure 1, Page 2 Left Column line 5-Page 2 Right Column Line 22). Although it is not explicitly taught, it is understood that said apertures form areas of increased pressure in said stream, said increased pressure caused due to the up-flowing gas meeting resistance from solvent liquid in troughs 10 prior to bubbling though said solvent liquid as depicted in Figure 2 of Mode. It is understood that the apertures, by leading the up-flowing gas to flow through the liquid in the troughs, will to thereby assist in association of gas with said liquid solvent.
It is not explicitly taught that the mixing chamber of modified Mode is “for enhancing dissolving of smoke”, or that the apertures in the mixing squirt thereof “assist in association of smoke with said liquid solvent. However, the claim language describing the mixing chamber being for enhancing dissolving of smoke and assisting in association of smoke with said liquid solvent is directed merely to an intended use/manner of operating of the claimed system, defined in part by the desired material worked upon by the claimed system. Recitations of intended use or manner of operating do not distinguish system claims from prior art systems capable of operation/use in the claimed manner (see MPEP 2114). Furthermore, recitations of material worked upon are generally non-limiting of apparatus claims (see MPEP 2115). As discussed in the rejection of claim 36 above, it is understood that the system of modified Mode, and the trap chamber and gas conveying conduit thereof, are capable of receiving/conveying a smoke (or a gas comprising smoke) and cleaning said smoke (or gas comprising smoke) by trapping (separating) particles in said smoke. Therefore, the mixing chamber of modified Mode is capable of receiving smoke. It is understood that, if said mixing chamber of modified Mode is fed with smoke, the apertures therein will assist in association of the smoke with the liquid solvent, i.e. by forcing the smoke to flow through the liquid solvent in the troughs 10. Furthermore, by forcing the smoke to flow through the liquid solvent in the troughs 10, the mixing chamber will enhance dissolving of smoke in said liquid solvent. Because the mxing chamber of modified Mode is capable of working upon smoke as described above, modified Mode satisfies the functional claim langue in claim 49 regarding the mixing chamber being “for enhancing dissolving of smoke”, and apertures in the mixing squirt thereof “assist[ing] in association of smoke with said liquid solvent (see MPEP 2114 and 2115 for guidance).
With regard to claims 48 and 51: Modified Mode is silent to at least one sprayer connected to said smoke conveying conduit to a liquid solvent conduit, wherein the at least one sprayer is configured to mix smoke and liquid traversing said sprayer.
However, the use of such sprayers is known in the art. For example, DeLisio teaches the inclusion of a sprayer positioned in (i.e. connected to) a quench zone 31 within the smoke conveying conduit (delivery duct) 12 thereof to lower the temperature of the gas flowing through the delivery duct 12 prior to it reaching the gas trap chamber (gas cleaning device) 10 (Figure 1, Column 4 Line 50-Column 5 Line 6). The sprayer is necessary connected to a liquid solvent conduit, as such a conduit is necessary to supply the liquid to the sprayer. Said sprayer mixes smoke (gas) and liquid traversing said conduit (Figure 1, Column 4 Line 50-Column 5 Line 6).
It would have been obvious to one of ordinary skill in the art before the effective fling date to further modify Mode in view of DeLisio by adding at least one sprayer connected to said smoke conveying conduit to a liquid solvent conduit, wherein the at least one sprayer is configured to mix smoke and liquid traversing said sprayer, in order to provide the device of DeLisio with a means of cooling the gas (smoke) flowing through the smoke conveying conduit prior to it entering the smoke trap chamber.
Although it is not explicitly taught, it is understood that the at least one sprayer, being configured to spray liquid into said smoke conveying conduit, will serve to clean the inside of said conduit of residue. Thus, said at least one sprayer constitutes “an internal conduit residue collection cleansing mechanism” operative for washing said conduit with liquid solvent for releasing “smoke” (i.e. particles or residue from deposited smoke) adhered to inside surfaces of said conduit and circulating said liquid solvent with the released “smoke” (i.e. released particles and residue that had been deposited from smoke) through said conduits.
With regard to claim 52: Modified Mode is silent to at least one temperature sensor.
DeLisio teaches a temperature controller 30 for actuating valve 28 to increase the supply of liquid into cleaning device 10 in response to an excessive temperature in the gas flowing through duct 14 and to decrease the supply of liquid in response to a decreased temperature in the gas flowing through duct 14 (Figure 1, Column 4 Lines 28-Column 5 Line 6). By actuating the valve 28 as described, the temperature controller can control the temperature of the gas. It is implicit that DeLisio comprises at least one temperature sensor for measuring the temperature of said gas.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Mode in view of DeLisio by adding at least one temperature sensor for measuring the temperature of gas leaving the gas trap chamber (smoke trap chamber) and a controller associated with said at least one temperature sensor and configured to alter the flow of liquid (solvent) to the gas trap chamber so as to control the temperature of the gas as it flows through said gas trap chamber, in order to provide Mode with a means of controlling gas temperature flowing through the gas trap chamber.

Claim(s) 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mode in view of Bayze as applied to claim 36 above, and in further view of DeLisio and Haus et al. (“Mobile Fourier-transform infrared spectroscopy monitoring of air pollution”), hereafter referred to as Haus.
With regard to claim 50: Modified Mode is silent to a controller for setting and controlling parameters, said parameters comprising at least one selected from the list consisting of: time duration of operation; total weight of matter to be processed; solvent weight before and after the process; pre-set temperature at the combustion chamber; pressure of liquids; gas pressure; vacuum pressure; weight of ash; and the degree of turbidity of said solvent for indicating the absorption level of smoke.
However, use of controllers for setting and controlling parameters is notoriously well known in the art. For example, DeLisio teaches the use of a controller 24 for controlling gas velocity and static pressure (i.e. static pressure of gas) (Figure 1, Column 3 Line 25-Column 4 Line 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Mode in view of DeLisio by adding a controller for setting and controlling parameters, said parameters comprising at least gas velocity and static pressure (i.e. static pressure of gas), in order to obtain a system which is capable of controlling operational parameters.
Modified Mode is silent to the presence of an optical means for qualitative or quantitative measurement of dissolved components.
However, the use of optical means (i.e. infrared sensors configured for carrying out Fourier transform infrared spectroscopy, hereafter referred to as Fourier transform infrared spectrometers) for detecting and quantifying molecules in gas mixtures is known in the art as taught by Haus et al. (abstract, Section 6 “Summary”). These teachings by Haus would suggest to one of ordinary skill in the art that an optical means (i.e. one or more Fourier transform infrared spectrometers) could be used to determine the concentration of components within the gas (smoke) flowing through the system, and thereby determine (i.e. from inference based on concentrations in the gas) concentration of dissolved components in the solvent. The utility of such optical means in the context of Mode’s device would be clear to one of ordinary skill in the art. In particular, a person having ordinary skill in the art would recognize that monitoring concentration of components in the gas, as well as the concentration of dissolved components with the solvent, would allow one to determine how effectively the gas trap chamber is operating. 
It would have been obvious to one of ordinary skill in the art before the effective fling date to further modify Mode in view of Haus adding an optical means, i.e. one or more Fourier transform infrared spectrometers, for monitoring the concentration of components in the gas, as well as the concentration of components dissolved in the liquid (i.e. by inferring the concentration thereof based on the measured concentration of components in the gas), in order to provide the system of Haus with a means of measuring the effectiveness with which the gas trap chamber is operating. 

Claim(s) 36, 37, 41, 43-46, 48, 49, 51, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mode (US 2,365,485) in view of DeLisio.
With regard to claim 36: Mode teaches a gas cleaning system (Page 1 Left Column Lines 1-20, Page 1 Right Column Lines 45-55), the system comprising:
(a) a trap chamber or “chamber trap” (tower) 3 for precipitating particles from a gas in said chamber (Figure 1, Page 1 Right Column Line 45-Page 2 Left Column Line 30), the chamber comprising:
(1) a bottom pool (body of liquid) 2 for containing a reservoir of a liquid solvent (Figure 1, Page 1 Right Column Line 45-Page 2 Left Column Line 30).
(2) a gas filled portion, i.e. the portion of the chamber 3 above the pool 2 (Figure 1, Page 1 Right Column Line 45-Page 2 Left Column Line 30), the gas filled portion comprising:
(I) A lower smog portion, i.e. the portion positioned above spray drums 4 and 8 and below trough 10, said lower smog portion containing fog-sized droplets (finely atomized spray or mist) into which the gas is introduced (Figure 1, Page 1 Right Column Line 45-Page 2 Left Column Line 30).
(II) An upper clear portion, i.e. the portion above Raschig ring layer 18 and containing outlets 21, in which the concentration of said particles within said gas and said droplets is decreased respective of (i.e. relative to) their concentration in said smog portion (Figure 1, Page 1 Right Column Line 45-Page 2 Left Column Line 55).
And (III) a fog-condenser comprised of perforated pipes 15 disposed between said smog portion and said clear portion, the fog-condenser being configured for precipitating said fog-sized droplets in said smog portion into said pool (Figure 1, Page 1 Right Column Line 45-Page 2 Left Column Line 55).
(3) A fine mist generator comprised of spray drums 4 and 8 and gas inlet 1 for streaming a jet of fog-sized droplets (finely atomized spray or mist) of said liquid solvent mixed with said gas (particle laden gas) toward a concentration of said gas (particle laden gas) at said smog portion (Figure 1, Page 1 Right Column Line 45-Page 2 Left Column Line 55).
Although it is not explicitly taught, it is understood that Mode comprises (b) a gas circulator for withdrawing gas from said clear portion, i.e. through outlets 21, as evidenced by the fact that gas is withdrawn from said clear portion via outlets 21 (Figure 1, Page 1 Right Column Line 45-Page 2 Left Column Line 55).
Although it is not explicitly taught, it is understood that Mode comprises (c) a gas conveying conduit for conveying fresh gas to be cleaned into the system, i.e. through inlet 1, as evidenced by the fact that fresh gas to be cleaned is supplied into the system via inlet 1 (Figure 1, Page 1 Right Column Line 45-Page 2 Left Column Line 55).
Mode is silent to the system comprising a closed loop gas circulator for withdrawing said gas from the clear portion and recirculating said gas under pressure through said fine mist generator into said smog portion, and to the gas conveying conduit being configured to convey fresh gas to be treated into said gas circulator.
However, such arrangements are known in the art. For example, DeLisio teaches a gas cleaning system (abstract), the system comprising a trap chamber (gas cleaning device) 10, a closed loop gas circulator comprised of recirculating duct 18, a downstream end portion of delivery duct 12 (i.e. that positioned between the end 21 of the recirculating duct 18 and the trap chamber 10, and blower 16 for withdrawing gas from the top of the trap chamber 10 and recirculating it to the bottom of said trap chamber under pressure, i.e. under the pressure necessarily induced by the blower 16, and a gas conveying conduit (delivery duct) 12 for conveying fresh gas to be treated into the closed loop gas circulator (Figure 1, Column 3, Column 5 Lines 5-35). DeLisio teaches that, by recirculating gas via the closed loop gas circulator, additional impurities can be removed from the gas, improving the cleaning efficiency of the system (Column 5 Lines 5-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Mode in view of DeLisio by adding to Mode a closed loop gas circulator for withdrawing said gas from the clear portion and recirculating said gas under pressure (i.e. under pressure induced by a blower) through said fine mist generator into said smog portion (i.e. through the fine mist generator and into the smog portion via the gas inlet 1), and by adding a gas conveying conduit being configured to convey fresh gas to be treated into said gas circulator, in order to obtain a system which is capable of recirculating the gas being treated therein multiple times so as to remove additional impurities (i.e. particulates) from the gas and thereby increase the cleaning efficiency of the system. 
It is not explicitly taught that the gas cleaning system of modified Mode is a smoke capture system, that the trap chamber is a smoke trap chamber, that the gas conveying conduit is a smoke conveying conduit, and that the gas received and cleaned by the system of Mode is smoke. However, the language defining the claimed gas cleaning system as a system for capturing smoke, i.e. a “smoke capturing system”, the claimed trap chamber (“chamber trap”) as a chamber for trapping smoke, i.e. a smoke trap chamber (“smoke chamber trap”), and the claimed gas conveying conduit gas a conduit for conveying smoke, i.e. a “smoke conveying conduit”, merely serves to define the intended use of the claimed system in terms of the material to be worked upon. Recitations of intended use or manner of operating do not distinguish system claims from prior art systems capable of operation/use in the claimed manner (see MPEP 2114). Furthermore, recitations of material worked upon are generally non-limiting of apparatus claims (see MPEP 2115). The system of modified Mode is capable of receiving a gas laden with fine particles and cleaning said gas by trapping (separating) said fine particles from said gas (Mode: Page 1 Left Column Lines 1-20, Page 1 Right Column Lines 5-30, Page 1 Right Column Line 45-Page 2 Left Column Line 55). Smoke is understood to be a gas having fine particles entrained therein. Thus, it is understood that the system of modified Mode, and the trap chamber and gas conveying conduit thereof, are capable of receiving/conveying a smoke (or a gas comprising smoke) and cleaning said smoke (or gas comprising smoke) by trapping (separating) particles in said smoke. In view of the forgoing, the system of modified Mode qualifies as a smoke capture system, the trap chamber thereof qualifies as a smoke trap chamber, and the smoke conveying conduit thereof qualifies a smoke conveying conduit (see MPEP 2114 and 2115 for guidance). Furthermore, because the system of modified Mode is capable of working upon smoke as described above, modified Mode satisfies the functional claim langue in claim 36 defining the material worked upon as being smoke (see MPEP 2114 and 2115 for guidance).
With regard to claim 37: Modified Mode is silent to a liquid solvent preliminary mixing circulator for dispersing droplets of said solvent drawn from said reservoir into said gas circulator.
However, “liquid solvent preliminary mixing circulators” are well known in the art. For example, DeLisio teaches the inclusion of a “liquid solvent preliminary mixing circulator” (quench zone) 31 within the smoke conveying conduit (delivery duct) 12 thereof to lower the temperature of the gas flowing through the delivery duct 12 prior to it reaching the gas trap chamber (gas cleaning device) 10 (Figure 1, Column 4 Line 50-Column 5 Line 6). The “liquid solvent preliminary mixing circulator” disperses droplets of solvent into the gas circulator of DeLisio via the smoke conveying conduit 12 thereof (Figure 1, Column 4 Line 50-Column 5 Line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Mode in view of DeLisio by adding a liquid solvent preliminary mixing circulator for dispersing droplets of solvent into said gas circulator, in order to provide the device of Mode with a means of cooling the gas (smoke) before it enters the smoke trap chamber thereof.
Modified Mode remains silent to the Liquid solvent preliminary mixing circulator drawing solvent from the reservoir.
However, a person having ordinary skill in the art would recognize that the liquid solvent preliminary mixing circulator would need to draw its solvent from some location. Therefore, a person having ordinary skill in the art would be motivated to select a source from which to draw the solvent for the liquid solvent preliminary mixing circulator. A person having ordinary skill in the art would recognize that the reservoir is a suitable place from which to draw solvent to supply to the liquid solvent preliminary mixing circulator, as it represents a convenient source of solvent.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Mode by configuring the liquid solvent preliminary mixing circulator to draw solvent from the reservoir, in order to obtain a liquid solvent preliminary mixing circulator which is capable of receiving and dispensing solvent, i.e. by drawing said solvent from a conveniently located source thereof.
With regard to claim 41: Mode is silent to the fog-sized droplets having a diameter in the range of 0.1 to 100 micrometers and/or an average diameter of about 2 micrometers.
However, the fog of modified Mode is taught to be “a finely atomized spray or mist” (Page 1 Right Column lines 45-55). This teaching would indicate to one of ordinary skill in the art that the diameter of the droplets of said fog are result effective variables, as said droplets would need to be suitably small in order to be considered “a finely atomized spray or mist” as is clearly desired by Mode. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Mode by optimizing the size (i.e. the diameter) of the droplets of fog in Mode, i.e. by configuring the device of Mode to produce fog droplets having a diameter of in the range of 0.1 to 100 micrometers and an average diameter of about 2 micrometers, in order to obtain a device which produces fog droplets in the size of “a finely atomized spray or mist” as desired by Mode.
	With regard to claim 43: Modified Mode is silent to a heating arrangement, i.e. a heater of some sort, for burning and/or vaporizing matter for producing fresh smoke.
	DeLisio teaches an incinerator 22, which constitutes a heating arrangement, i.e. a heater of some sort, for burning and/or vaporizing matter for producing fresh smoke (Figure 1, Column 3 Lines 5-25). A person having ordinary skill in the art would recognize that an incinerator can advantageously be used to dispose of waste material and produce heat energy therewith. A person having ordinary skill in the art would also recognize that the system of modified Mode could be coupled with an incinerator so as to clean the gas (smoke) issuing therefrom. 	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Mode in view of DeLisio by adding an incinerator, which qualifies as a heating arrangement, i.e. a heater of some sort, for burning and vaporizing matter for producing fresh smoke, in order to obtain a system which disposes of waste, thus producing heat energy, and which cleans gas (smoke) produced from the disposal of said waste.
	Modified Mode is silent to the heating arrangement (incinerator) comprising a weighing means for weighing matter introduced to the incinerator.
	However, a person having ordinary skill in the art would be well aware of the fact that an incinerator can only be fed with a certain amount of material at once. Feeding too much material will result in the incinerator malfunctioning due to overloading. Thus, a person having ordinary skill in the art would be motivated to provide the heating arrangement (incinerator) with a means of determine the amount of material fed thereto, i.e. in order to prevent overloading of said heating arrangement (incinerator).
	Weighing is a notoriously well-known method of determining an amount of material which is present. Furthermore, a person having ordinary skill in the art would be well aware that weighing requires the use of a weighing means, i.e. a scale of some sort.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Mode by adding a weighing means (i.e. a scale of some sort) for weighing the amount of material which is to be added to the heating arrangement (incinerator), in order to provide said incinerator with a means of determining the amount of material being fed thereto, so as to prevent overloading of said incinerator.
	With regard to claim 44: Modified Mode is silent to said heating arrangement being configured to heat said matter at a temperature pre-set at or lower than 230°C, or a temperature which may cause a spontaneous combustion or ignition of the matter, or a spontaneous further increase in temperature.
	However, a person having ordinary skill in the art will recognize that the heating arrangement, i.e. the incinerator, will need to be heated to be capable of igniting the matter in order to function properly as an incinerator. A person having ordinary skill in the art would recognize that one way of igniting the matter is for the heating arrangement to heat it to a temperature which is sufficient to cause spontaneous combustion thereof.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Mode by configuring the heating arrangement (incinerator) to heat the matter to a temperature sufficient to cause spontaneous combustion or ignition of the matter, in order to obtain a heating arrangement (incinerator) which is capable of functioning as an incinerator as intended.
	With regard to claim 45: Modified Mode is silent to said heating arrangement being locked and operable with a code interface for preventing improper functioning.
	As discussed above, said heating arrangement is an incinerator. A person having ordinary skill in the art would recognize that incinerators can be dangerous if operated improperly or with malicious intent.  Therefore, a person having ordinary skill in the art would have found it desirable to lock said heating arrangement (incinerator) of mode, e.g. inside a walled enclosure or building, and to make said heating arrangement operable (i.e. accessible) via a code interface (e.g. a combination lock or keypad) for preventing improper functioning (e.g. unauthorized use).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Mode by locking said heating arrangement (incinerator) of mode, e.g. inside a walled enclosure or building, and making said heating arrangement operable (i.e. accessible) via a code interface (e.g. a combination lock or keypad) for preventing improper functioning (e.g. unauthorized use), in order to obtain a heating arrangement which is less likely to be used improperly or maliciously. 
With regard to claim 46: Modified Mode further comprises at least one pump 36 for pumping liquid solvent from said pool to said fog-condenser 15 for precipitating and/or urging condensation of said fog-sized droplets (Mode: Figure 1, Page 2 Left Column lines 1-30, Page 2 Right Column Lines 50-70).
With regard to claim 48: Modified Mode is silent to at least one sprayer connected to said smoke conveying conduit to a liquid solvent conduit, wherein the at least one sprayer is configured to mix smoke and liquid traversing said sprayer.
However, the use of such sprayers is known in the art. For example, DeLisio teaches the inclusion of a sprayer positioned in (i.e. connected to) a quench zone 31 within the smoke conveying conduit (delivery duct) 12 thereof to lower the temperature of the gas flowing through the delivery duct 12 prior to it reaching the gas trap chamber (gas cleaning device) 10 (Figure 1, Column 4 Line 50-Column 5 Line 6). The sprayer is necessary connected to a liquid solvent conduit, as such a conduit is necessary to supply the liquid to the sprayer. Said sprayer mixes smoke (gas) and liquid traversing said conduit (Figure 1, Column 4 Line 50-Column 5 Line 6).
It would have been obvious to one of ordinary skill in the art before the effective fling date to further modify Mode in view of DeLisio by adding at least one sprayer connected to said smoke conveying conduit to a liquid solvent conduit, wherein the at least one sprayer is configured to mix smoke and liquid traversing said sprayer, in order to provide the device of DeLisio with a means of cooling the gas (smoke) flowing through the smoke conveying conduit prior to it entering the smoke trap chamber.
With regard to claim 49: Modified Mode further comprises a mixing chamber for enhancing mixing of gas in said liquid solvent, wherein said mixing chamber comprises a mixing “squirt” comprised of troughs 10 and inverted channel members 11, said mixing squirt comprises multiple apertures through which a stream of gas and liquid solvent passes, said apertures being formed by gaps between the troughs 10 and inverted channel members 11 (Mode: Figure 1, Page 2 Left Column line 5-Page 2 Right Column Line 22). Although it is not explicitly taught, it is understood that said apertures form areas of increased pressure in said stream, said increased pressure caused due to the up-flowing gas meeting resistance from solvent liquid in troughs 10 prior to bubbling though said solvent liquid as depicted in Figure 2 of Mode. It is understood that the apertures, by leading the up-flowing gas to flow through the liquid in the troughs, will to thereby assist in association of gas with said liquid solvent.
It is not explicitly taught that the mixing chamber of modified Mode is “for enhancing dissolving of smoke”, or that the apertures in the mixing squirt thereof “assist in association of smoke with said liquid solvent. However, the claim language describing the mixing chamber being for enhancing dissolving of smoke and assisting in association of smoke with said liquid solvent is directed merely to an intended use/manner of operating of the claimed system, defined in part by the desired material worked upon by the claimed system. Recitations of intended use or manner of operating do not distinguish system claims from prior art systems capable of operation/use in the claimed manner (see MPEP 2114). Furthermore, recitations of material worked upon are generally non-limiting of apparatus claims (see MPEP 2115). As discussed in the rejection of claim 36 above, it is understood that the system of modified Mode, and the trap chamber and gas conveying conduit thereof, are capable of receiving/conveying a smoke (or a gas comprising smoke) and cleaning said smoke (or gas comprising smoke) by trapping (separating) particles in said smoke. Therefore, the mixing chamber of modified Mode is capable of receiving smoke. It is understood that, if said mixing chamber of modified Mode is fed with smoke, the apertures therein will assist in association of the smoke with the liquid solvent, i.e. by forcing the smoke to flow through the liquid solvent in the troughs 10. Furthermore, by forcing the smoke to flow through the liquid solvent in the troughs 10, the mixing chamber will enhance dissolving of smoke in said liquid solvent. Because the mxing chamber of modified Mode is capable of working upon smoke as described above, modified Mode satisfies the functional claim langue in claim 49 regarding the mixing chamber being “for enhancing dissolving of smoke”, and apertures in the mixing squirt thereof “assist[ing] in association of smoke with said liquid solvent (see MPEP 2114 and 2115 for guidance).
With regard to claims 48 and 51: Modified Mode is silent to at least one sprayer connected to said smoke conveying conduit to a liquid solvent conduit, wherein the at least one sprayer is configured to mix smoke and liquid traversing said sprayer.
However, the use of such sprayers is known in the art. For example, DeLisio teaches the inclusion of a sprayer positioned in (i.e. connected to) a quench zone 31 within the smoke conveying conduit (delivery duct) 12 thereof to lower the temperature of the gas flowing through the delivery duct 12 prior to it reaching the gas trap chamber (gas cleaning device) 10 (Figure 1, Column 4 Line 50-Column 5 Line 6). The sprayer is necessary connected to a liquid solvent conduit, as such a conduit is necessary to supply the liquid to the sprayer. Said sprayer mixes smoke (gas) and liquid traversing said conduit (Figure 1, Column 4 Line 50-Column 5 Line 6).
It would have been obvious to one of ordinary skill in the art before the effective fling date to further modify Mode in view of DeLisio by adding at least one sprayer connected to said smoke conveying conduit to a liquid solvent conduit, wherein the at least one sprayer is configured to mix smoke and liquid traversing said sprayer, in order to provide the device of DeLisio with a means of cooling the gas (smoke) flowing through the smoke conveying conduit prior to it entering the smoke trap chamber.
Although it is not explicitly taught, it is understood that the at least one sprayer, being configured to spray liquid into said smoke conveying conduit, will serve to clean the inside of said conduit of residue. Thus, said at least one sprayer constitutes “an internal conduit residue collection cleansing mechanism” operative for washing said conduit with liquid solvent for releasing “smoke” (i.e. particles or residue from deposited smoke) adhered to inside surfaces of said conduit and circulating said liquid solvent with the released “smoke” (i.e. released particles and residue that had been deposited from smoke) through said conduits.
With regard to claim 52: Modified Mode is silent to at least one temperature sensor.
DeLisio teaches a temperature controller 30 for actuating valve 28 to increase the supply of liquid into cleaning device 10 in response to an excessive temperature in the gas flowing through duct 14 and to decrease the supply of liquid in response to a decreased temperature in the gas flowing through duct 14 (Figure 1, Column 4 Lines 28-Column 5 Line 6). By actuating the valve 28 as described, the temperature controller can control the temperature of the gas. It is implicit that DeLisio comprises at least one temperature sensor for measuring the temperature of said gas.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Mode in view of DeLisio by adding at least one temperature sensor for measuring the temperature of gas leaving the gas trap chamber (smoke trap chamber) and a controller associated with said at least one temperature sensor and configured to alter the flow of liquid (solvent) to the gas trap chamber so as to control the temperature of the gas as it flows through said gas trap chamber, in order to provide Mode with a means of controlling gas temperature flowing through the gas trap chamber. 

Claim(s) 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mode in view of DeLisio as applied to claim 36 above, and in further view of Yun (US 2008/0250933).
With regard to claim 47: Modified Mode does not explicitly teach that the liquid solvent comprises at least one selected from the list consisting of: ethanol; acetonitrile; propylene glycol; glycerol; water; methanol; organic solvent; and any combination thereof.{02762070.2}5Attorney Docket No.: 66903-3 aan
Mode does not explicitly identify what liquid is used as the solvent (washing liquid) therein. Thus, a person having ordinary skill in the art would be motivated to select a particular washing liquid for use. The use of water as a solvent (washing liquid) in devices like that of Mode is notoriously well-known in the art. So well known, that a person having ordinary skill in the art would not require an explicit suggestion that water be used as the solvent. Regardless, Yun teaches a device for removing particles (dust) from a gas stream wherein water is used as the solvent therein (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Mode in view of Yun by selecting water as the solvent, in order to perform the necessary task of selecting a particular liquid for use as the solvent (washing liquid), so as to obtain a predictably functional gas cleaning device.

Claim(s) 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mode in view of DeLisio as applied to claim 36 above, and in further view of Haus et al. (“Mobile Fourier-transform infrared spectroscopy monitoring of air pollution”), hereafter referred to as Haus.
With regard to claim 50: Modified Mode is silent to a controller for setting and controlling parameters, said parameters comprising at least one selected from the list consisting of: time duration of operation; total weight of matter to be processed; solvent weight before and after the process; pre-set temperature at the combustion chamber; pressure of liquids; gas pressure; vacuum pressure; weight of ash; and the degree of turbidity of said solvent for indicating the absorption level of smoke.
However, use of controllers for setting and controlling parameters is notoriously well known in the art. For example, DeLisio teaches the use of a controller 24 for controlling gas velocity and static pressure (i.e. static pressure of gas) (Figure 1, Column 3 Line 25-Column 4 Line 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Mode in view of DeLisio by adding a controller for setting and controlling parameters, said parameters comprising at least gas velocity and static pressure (i.e. static pressure of gas), in order to obtain a system which is capable of controlling operational parameters.
Modified Mode is silent to the presence of an optical means for qualitative or quantitative measurement of dissolved components.
However, the use of optical means (i.e. infrared sensors configured for carrying out Fourier transform infrared spectroscopy, hereafter referred to as Fourier transform infrared spectrometers) for detecting and quantifying molecules in gas mixtures is known in the art as taught by Haus et al. (abstract, Section 6 “Summary”). These teachings by Haus would suggest to one of ordinary skill in the art that an optical means (i.e. one or more Fourier transform infrared spectrometers) could be used to determine the concentration of components within the gas (smoke) flowing through the system, and thereby determine (i.e. from inference based on concentrations in the gas) concentration of dissolved components in the solvent. The utility of such optical means in the context of Mode’s device would be clear to one of ordinary skill in the art. In particular, a person having ordinary skill in the art would recognize that monitoring concentration of components in the gas, as well as the concentration of dissolved components with the solvent, would allow one to determine how effectively the gas trap chamber is operating. 
It would have been obvious to one of ordinary skill in the art before the effective fling date to further modify Mode in view of Haus adding an optical means, i.e. one or more Fourier transform infrared spectrometers, for monitoring the concentration of components in the gas, as well as the concentration of components dissolved in the liquid (i.e. by inferring the concentration thereof based on the measured concentration of components in the gas), in order to provide the system of Haus with a means of measuring the effectiveness with which the gas trap chamber is operating.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yun (US 8,012,248) is the granted patent corresponding to the Yun PG pub relied upon in the rejections above.
Cohen et al. (US 2021/0283527) has at least one inventor in common with the present Application, and is understood to disclose a system related to that of the present claims. No issues of double patenting concerning this Application have been found to exist as of the writing of this Office Action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772